Shearn, J. (dissenting):
This suit is based upon a rescission. There was no tender, but the bulky nature of the goods excused a strict tender. Where, however, the plaintiff asks to be excused from making a tender and to substitute therefor an offer to return the goods, it is incumbent upon the plaintiff to show that the defendant was informed of the reason why the offer was made, if the defendant is to be mulcted in damages for its refusal to accept the goods. The defendant should have been informed that the goods were being returned because they had been purchased by an insane person and that the transaction was rescinded on that ground. The defendant would then have understood the consequences of its refusal to accept the goods. Particularly should this be the case where, as here, the defendant acted in good faith and without any notice, either at the time of the sale or at the time of the offer to return, that the purchaser at the auction sale was or was claimed to be insane. Unless some legal ground were advanced for avoiding the sale, the defendant would naturally refuse to accept a return of the goods months after they had been sold in the regular course of its business. The failure to give any notice that the sale was rescinded on the ground of insanity was aggravated in this case by plaintiff’s disposing of the property, and making it impossible to restore the status quo, without any notice to the defendant, thus cutting off any chance for the defendant to protect itself on the sale *28or by taking steps to avoid the sale. The goods were not perishable and the least that the plaintiff could have done, considering the good faith of the defendant, was to have notified the defendant of the sale. Of course, the defendant might have pleaded these facts, but it could be subject to no liability until the plaintiff established the cause of action alleged. Plaintiff failed to establish any rescission before suit because of failure to notify the defendant of the ground upon which the offer to return the goods was made. There having been no valid and effective rescission before suit, the only action maintainable under the circumstances was one for a rescission, in which it would be obligatory for the plaintiff to restore the status quo. In view of the fact that when the defendant refused to accept the offer to return the goods it had no knowledge of the grounds of the offer or that it was claimed that the purchaser was insane, and considering the sale of the goods without notice to the defendant and the fact of defendant’s good faith throughout, I think that the judgment should be reversed and a new trial ordered.
Judgment and order affirmed, with costs.